United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20176
                        Conference Calendar



CLINTON W. DELESPINE,

                                    Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CV-4550
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Clinton W. Delespine, Texas prisoner # 187450, has filed a

motion for a certificate of appealability (COA) to appeal the

district court’s dismissal of his 28 U.S.C. § 2254 application

challenging his 1963 conviction and sentence for murder as

successive.

     To obtain a COA, Delespine must make a substantial showing

of the denial of a constitutional right.   28 U.S.C. § 2253(c)(2).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20176
                                 -2-

When the district court has denied relief on procedural grounds,

the applicant must show “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find

it debatable whether the district court was correct in its

procedural ruling.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Delespine does not challenge the district court’s dismissal

of his § 2254 application as successive and argues only the

merits of his habeas claims.    Therefore, he has abandoned the

issue and has failed to demonstrate that reasonable jurists would

debate the district court’s procedural ruling.    See Hughes v.

Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Slack, 529 U.S. at

484.    Further, to the extent Delespine is raising new claims,

this court does not have jurisdiction to consider claims raised

for the first time in a COA motion.    See Whitehead v. Johnson,

157 F.3d 384, 388 (5th Cir. 1998).    Accordingly, Delespine’s

motion for a COA is denied.

       This is the eighth COA motion in which Delespine has failed

to challenge the district court’s reasons for dismissing his

habeas application.    This court recently sanctioned Delespine and

barred him from filing in this court or in any court subject to

this court’s jurisdiction any pleading that challenges the

aforementioned conviction and sentence until the $200 sanction is

paid in full.    See Delespine v. Quarterman, No. 04-20993 (5th

Cir. June 21, 2006) (unpublished).    This court also warned
                              No. 05-20176
                                   -3-

Delespine to review all pending appeals to ensure that they were

not frivolous.    Id. at 3.   Despite this court’s warning,

Delespine persists in the prosecution of the instant frivolous

appeal, as well as the frivolous appeal in Delespine v.

Quarterman, No. 05-20932.     Therefore, it is ordered that

Delespine pay one monetary sanction of $100 to the Clerk of Court

for both the instant case and Delespine v. Quarterman, No. 05-

20932.    This amount is in addition to the $200 sanction imposed

on June 21, 2006, in Delespine v. Quarterman, No. 04-20993,

making the total sanctions $300.     Delespine is barred from filing

in this court or in any court subject to this court’s

jurisdiction any pleading that challenges the aforementioned

conviction and sentence until the $300 sanctions are paid in

full.    Delespine is further cautioned that any future frivolous

or repetitive filings in this court or any court subject to this

court’s jurisdiction will subject him to additional sanctions as

will the failure to withdraw any pending matters that are

frivolous.

     COA DENIED; SANCTION IMPOSED; SANCTION WARNING ISSUED.